
	

116 HR 539 : Innovators to Entrepreneurs Act of 2019
U.S. House of Representatives
2019-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 539
		IN THE SENATE OF THE UNITED STATES
		February 26, 2019Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To require the Director of the National Science Foundation to develop an I-Corps course to support
			 commercialization-ready innovation companies, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Innovators to Entrepreneurs Act of 2019. 2.FindingsCongress finds the following:
 (1)The National Science Foundation Innovation Corps Program (hereinafter referred to as I-Corps), created administratively by the Foundation in 2011 and statutorily authorized in the American Innovation and Competitiveness Act, has succeeded in increasing the commercialization of Government-funded research.
 (2)I-Corps provides valuable entrepreneurial education to graduate students, postdoctoral fellows, and other researchers, providing formal training for scientists and engineers to pursue careers in business, an increasingly common path for advanced degree holders.
 (3)The I-Corps Teams program is successful in part due to its focus on providing the specific types of education and mentoring entrepreneurs need based on the early stage of their companies, however the program does not provide similar support to them at later stages.
 (4)The success of I-Corps in the very early stages of the innovation continuum should be expanded upon by offering additional entrepreneurship training to small businesses as they advance toward commercialization.
 (5)The excellent training made available to grantees of participating agencies through the I-Corps Program should be made available to all Federal grantees as well as other businesses willing to pay the cost of attending such training.
 (6)The success of the I-Corps Program at promoting entrepreneurship within research institutions and encouraging research commercialization has been due in part to the National Science Foundation’s efforts to date on building a national network of science entrepreneurs, including convening stakeholders, promoting national I-Corps courses, cataloguing best practices and encourage sharing between sites and institutions, and developing a mentor network.
 (7)As the I-Corps Program continues to grow and expand, the National Science Foundation should maintain its focus on networking and information sharing to ensure that innovators across the country can learn from their peers and remain competitive.
 3.Expanded participation in I-CorpsSection 601(c)(2) of the American Innovation and Competitiveness Act (42 U.S.C. 1862s–8(c)(2)) is amended by adding at the end the following:
			
				(C)Additional participants
 (i)EligibilityThe Director, in consultation with relevant stakeholders, as determined by the Director, which may include Federal agencies, I-Corps regional nodes, universities, and public and private entities engaged in technology transfer or commercialization of technologies, shall provide an option for participation in an I-Corps Teams course by—
 (I)Small Business Innovation Research Program grantees; and (II)other entities, as determined appropriate by the Director.
 (ii)Cost of participationThe cost of participation by a Small Business Innovation Research Program grantee in such course may be provided—
 (I)through I-Corps Teams grants; (II)through funds awarded to grantees under the Small Business Innovation Research Program or the Small Business Technology Transfer Program;
 (III)by the grantor Federal agency of the grantee using funds set aside for the Small Business Innovation Research Program under section 9(f)(1) of the Small Business Act (15 U.S.C. 638(f)(1));
 (IV)by the grantor Federal agency of the grantee using funds set aside for the Small Business Technology Transfer Program under section 9(n)(1) of the Small Business Act (15 U.S.C. 638(n)(1)); or
 (V)by the participating teams.. 4.I-Corps course for commercialization-ready participants (a)In generalIn carrying out the I-Corps program described in section 601(c) of the American Innovation and Competitiveness Act (42 U.S.C. 1862s–8(c)), the Director shall develop an I-Corps course offered by I-Corps regional nodes to support commercialization-ready participants. Such course shall include skills such as attracting investors, scaling up a company, and building a brand.
 (b)Engagement with relevant stakeholdersIn developing the course under subsection (a), the Director may consult with the heads of such Federal agencies, universities, and public and private entities as the Director determines to be appropriate.
 (c)Eligible participantsThe course developed under subsection (a) shall— (1)support participants that have completed an I-Corps Teams course;
 (2)support participants that have made the decision to take an innovation to market. 5.ReportNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report containing an evaluation of the I-Corps program described in section 601(c) of the American Innovation and Competitiveness Act (42 U.S.C. 1862s–8(c)). Such evaluation shall include an assessment of the effects of I-Corps on—
 (1)the commercialization of Federally funded research and development; (2)the higher education system; and
 (3)regional economies and the national economy. 6.Funding (a)In generalOut of amounts otherwise authorized for the National Science Foundation, there is authorized to be appropriated a total of $5,000,000 for fiscal years 2020 and 2021 to carry out the activities described in section 4 and the amendment made by section 3.
 (b)LimitationNo additional funds are authorized to be appropriated to carry out this Act and the amendments made by this Act, and this Act and such amendments shall be carried out using amounts otherwise available for such purpose.
			Passed the House of Representatives February 25, 2019.Cheryl L. Johnson,Clerk
